On February 16, 1995, the Court ordered that the defendant is sentenced for the charge of Count I: Burglary, a Felony to ten (10) years in the Montana Department of Corrections, with five (5) of those years suspended, with the recommendations that the defendant be considered for the Swan River Boot Camp program. The portion of the sentence which is suspended is suspended on conditions as stated in the February 16, 1995 judgment. It is hereby ordered that the defendant is sentenced for charge of Count II: Theft, a Felony, to ten (10) years with the Montana Department of corrections, with five (5) of those years suspended, subject to the same conditions imposed relative to Count I, with the recommendations that the defendant be considered for the Swan River Boot Camp program. The sentence imposed for Count II: Theft, a Felony will run concurrently with the sentence imposed for Count I: Burglary.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct. The Sentence Review Division believes that the sentencing judge did consider other sentences.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank David Allan Nelson for representing himself in this matter.